                              Case 4:18-cv-07602-YGR Document 335 Filed 08/11/21 Page 1 of 2



                         1   JOHN C. KIRKE, #175055
                             jkirke@donahue.com
                         2   KATHLEEN B. FRIEND, #214593
                             kfriend@donahue.com
                         3   DONAHUE FITZGERALD LLP
                             Attorneys at Law
                         4   1999 Harrison Street, 26th Floor
                             Oakland, California 94612-3520
                         5   Telephone:     (510) 451-3300
                             Facsimile:     (510) 451-1527
                         6
                             Attorneys for Third-Party Defendants
                         7   RAHI SYSTEMS, INC., PURE FUTURE
                             TECHNOLOGY, INC., MASOOD MINHAS AKA
                         8   MIKE MINHAS, NAUMAN KARAMAT AKA
                             NORMAN KARAMAT, NABIA UDDIN,
                         9   KAROLINE BANZON, and KAELYN NGUYEN

                        10
                                                           UNITED STATES DISTRICT COURT
                        11
                                                     NORTHERN DISTRICT OF CALIFORNIA
                        12
                                                                OAKLAND DIVISION
                        13

                        14
                             CISCO SYSTEMS, INC., a California               Case No. 4:18-cv-07602-YGR
                        15   corporation and CISCO TECHNOLOGY,
                             INC., a California Corporation,                 [PROPOSED] JUDGMENT
                        16
                                             Plaintiffs,
                        17
                                   v.
                        18
                             ZAHID "DONNY" HASSAN SHEIKH, an
                        19   individual; et al.,

                        20                   Defendants.

                        21
                             AND RELATED CROSS ACTION
                        22

                        23

                        24

                        25

                        26
                        27

                        28
DONAHUE FITZGERALD LLP
     ATTORNEYS AT LAW
                                                                                                          CASE NO. 4:18-CV-07602-
        OAKLAND                                                   [PROPOSED] JUDGMENT                              YGR
                               Case 4:18-cv-07602-YGR Document 335 Filed 08/11/21 Page 2 of 2



                         1          For the reasons stated in this Court's Order of July 23, 2021 (Dkt. 333), it is hereby ordered

                         2   and   adjudged     that   Third    Party     Plaintiff,    ADVANCED        DIGITAL        SOLUTIONS

                         3   INTERNATIONAL, INC. ("ADSI") take nothing by way of its Third-Party Complaint against

                         4   Third Party Defendant NABIA UDDIN and that the claims against her are dismissed with

                         5   prejudice. UDDIN is entitled to recover her costs pursuant to a timely submitted bill of costs.

                         6          Further, for the reasons stated in this Court's Order of October 2, 2020 (Dkt 246), it is hereby

                         7   ordered and adjudged that Third Party Defendants RAHI SYSTEMS, INC., PURE FUTURE

                         8   TECHNOLOGY, INC., MASOOD MINHAS AKA MIKE MINHAS, NAUMAN KARAMAT

                         9   AKA NORMAN KARAMAT, KAROLINE BANZON, and KAELYN NGUYEN, who prevailed

                        10   on their Motion for Summary Judgment for the reasons stated in this Court's Order of October 2,

                        11   2020 (Dkt 246), shall recover attorneys' fees in the amount of $73,510.29. ADSI will pay interest

                        12   on this judgment computed at the federal interest rate governed by 28 U.S.C. § 1961 from the date

                        13   of Judgment until the date such judgment is paid.

                        14          IT IS SO ORDERED.

                        15    Dated: August 11, 2021
                        16
                                                                            By:
                        17                                                        Hon. Yvonne Gonzalez Rogers
                                                                                  United States District Court Judge
                        18

                        19          The proposed judgment is approved as to form,
                        20
                              Dated:                                        MCMANIS FAULKNER
                        21

                        22
                                                                            By: /s/ Tyler Atkinson
                        23                                                     Tyler Atkinson
                                                                               Attorneys for Third Party Plaintiff
                        24                                                     ADVANCED DIGITAL SOLUTIONS
                                                                               INTERNATIONAL, INC.
                        25

                        26
                        27

                        28
DONAHUE FITZGERALD LLP                                                            -1-
     ATTORNEYS AT LAW
                                                                                                                       CASE NO. 4:18-CV-07602-
        OAKLAND                                                         [PROPOSED] JUDGMENT                                     YGR
